MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reconsider a previous order of the BIA denying petitioners’ motion to reconsider and to reopen removal proceedings.
We review the BIA’s ruling on a motion to reconsider for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reconsider, and that motion must be filed within 30 days of the date of entry of the order. 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(2). Because petitioners’ motion to reconsider was filed beyond the 30-day deadline, and petitioners have not contended that any exceptions to this time limit apply, the BIA did not abuse its discretion in denying petitioners’ untimely motion to reconsider. See id.
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.